Citation Nr: 0522166	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  98-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from February 18, 1969, to 
March 7, 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in August 1971 denied 
the veteran's original claim of entitlement to service 
connection for a left ankle disability.  The veteran did not 
initiate an appeal to the Board of that rating action by 
filing a timely notice of disagreement, and the August 1971 
rating decision, which denied service connection for a left 
ankle disability, became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004).  Thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim.  A decision of the Board on July 9, 1999, found that 
new and material evidence to reopen the claim for service 
connection for a left ankle disability had not been received 
and denied the veteran's appeal.  The veteran appealed the 
Board's July 9, 1999, decision to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the 
Board's July 9, 1999, decision and remanded the matter to the 
Board for further proceedings.  A decision of the Board on 
September 24, 2002, found that the additional evidence 
received since the prior final disallowance of the veteran's 
claim by the RO in August 1971 was new and material, reopened 
the claim, and denied the claim on the merits.  The veteran 
appealed the Board's September 24, 2002, decision to the 
Court, which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated that part 
of the Board's September 24, 2002, decision which denied the 
veteran's claim for service connection for a left ankle 
disability on the merits and remanded the matter to the Board 
for further proceedings.  Therefore, the Board finds that the 
issue currently before the Board on appeal is as stated on 
the first page of this decision.



FINDINGS OF FACT

1.  A left ankle disability pre-existed the veteran's active 
service.

2.  The veteran sustained a left ankle injury in service.

3.  The veteran's left ankle disability which pre-existed 
service increased in severity during service.

4.  The underlying condition of the veteran's left ankle 
disability which pre-existed service worsened in service.


CONCLUSION OF LAW

With resolution of reasonable doubt, a left ankle disability 
which pre-existed the veteran's active service was aggravated 
by service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.  

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

In order to rebut the presumption of soundness which applies 
to all veterans upon entrance to the military, the government 
must show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the pre-existing disability was not aggravated during 
service.  Wagner v. Principi, 370 F.3d 1089, 1095 (Fed. Cir. 
2004).    

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §  
3.306(a)(b) (2004).

The Court has held that, given the plain meaning of 38 U.S.C. 
1153 and the purposes of veterans disability laws, temporary 
or intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

III. Factual Background and Analysis

The record in this case contains a report by one of the 
veteran's private treating physicians dated in October 1964, 
when the veteran was 15 years of age, which noted that he had 
sustained a fracture of the left ankle while playing 
football.  

In a report of medical history in January 1969, the veteran 
stated that he had a history of broken bones and of bone, 
joint, or other deformity.  A physician who reviewed the 
medical history provided by the veteran commented, "Fx 
[fracture] L [left] ankle healed OK."  At an examination in 
January 1969 for enlistment in the United States Navy, the 
veteran's lower extremities were evaluated as normal, and a 
physician found that, other than some loss of hearing in the 
left ear, no defects were discovered.  

The veteran's service medical records show that on February 
20, 1969, his second day of basic training, the veteran was 
seen for a complaint of left ankle pain.  A medical board was 
then convened in the veteran's case.  After a clinical 
examination and X-ray study, a service department podiatrist 
diagnosed post-traumatic arthritis of the left ankle.  The 
medical board concurred with the podiatrist's diagnosis and 
found that the veteran's post-traumatic arthritis of the left 
ankle had pre-existed his brief period of active service and 
was not aggravated by service.  The veteran was found to be 
medically unfit for further naval service and was discharged 
for that reason.  

During his evaluation for the medical board proceeding, the 
veteran stated that prior to service he had had difficulty 
with his left ankle even before he sustained the fracture of 
the ankle in October 1964 playing football when he was 15 
years old.  In addition, in November 1995, when he was being 
evaluated by a private physician in connection with a 
disability claim related to his employment, the veteran 
provided a history of having been "identified at age twelve 
as having some type of congenital deformity of his left 
ankle."  Although an abnormality or disorder of the 
veteran's left ankle was not noted at the time of his 
examination in January 1969 for the purpose of enlistment in 
the Navy, the Board finds that the history of a left ankle 
problems prior to his active service which the veteran gave 
in service in February 1969 and again years later in 1995, 
taken together with the finding by several private and VA 
orthopedic specialists who examined the veteran in post-
service years and reviewed his pertinent medical records that 
he had a left ankle disability which pre-existed service, 
conclusively shows that the veteran had a left ankle injury 
which pre-existed his naval service.  The evidence showing a 
pre-existing left ankle disability is, the Board finds, clear 
and unmistakable (obvious or manifest) and rebuts any 
presumption that the veteran's left ankle was in sound 
condition prior to service.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004).  The issue for 
consideration by the Board thus becomes whether the veteran's 
disorder of the left ankle which pre-existed service was 
aggravated by service.

At a VA primary care clinic in July 1997, it was noted that 
the veteran had chronic left ankle pain for which he was 
taking Percocet on a daily basis.

In his notice of disagreement, received in March 1998, the 
veteran stated as follows:

I broke my ankle at age 16.  After breaking my ankle I 
had swelling in it while it was healing, no other time.  
After that I [did not have] any swelling until I went 
to the Navy.  After breaking my ankle it [healed] 
completely.  I [returned] to sports in high school 
which were football, basketball, and track.  I 
[lettered] four years in football.  When I [entered] 
into the service, joining in January 1969, I told them 
of the break.  I had no swelling in my ankle at all.  
Upon examination by the Navy doctor, he said my ankle 
was completely healed, [there] was no swelling and I 
walked fine.  When marching started in [basic] training 
my ankle popped and [began] to swell.  This was the 
first time this had ever happened and has been going on 
ever since.  

In his March 1998 statement, the veteran also said that, if 
there had been something wrong with his left ankle right 
before he enlisted in service, it didn't show up or bother 
him until after he was required to march during his basic 
training.  The veteran has consistently asserted that he 
sustained an injury or re-injury of his left ankle during his 
in-service basic training.

As noted above in the Legal Criteria section of this 
decision, where a preservice disability undergoes an increase 
in severity in service, there is a presumption of 
aggravation, which may be rebutted only by clear and 
unmistakable (obvious or manifest) evidence.  See 38 C.F.R. 
§  3.306(a)(b) (2004).  In this case, a private orthopedic 
surgeon who first evaluated the veteran in November 1999, an 
orthopedic surgeon of the Veterans Health Administration 
(VHA) whose opinion was requested by the Board and who 
examined the veteran in March 2002, and a private physician 
who examined the veteran in March 2004 and whose letterhead 
does not disclose if he is a specialist, all of whom have 
stated that they reviewed the veteran's service medical 
records and the pertinent post-service evidence in the claims 
file, all agree that the veteran experienced increased 
severity of his pre-existing left ankle disorder during his 
active service.  

The VHA physician reported that it was his opinion that the 
increased severity of the veteran's left ankle disability in 
service was a temporary flare-up and that his current left 
ankle disability is most likely related to the pre-service 
left ankle fracture and not to any in-service injury.  On the 
other hand, the private orthopedic surgeon and the other 
private physician reported their opinion that the veteran's 
current left ankle disability is related to his claimed in-
service left ankle injury and not to the pre-service left 
ankle fracture.  It is not necessary to decide the veteran's 
current appeal for the Board to determine whether the opinion 
of the VHA physician or the opinion of the private physicians 
should be accorded greater probative weight.  All of the 
medical opinions in this case have been provided by 
physicians who appear well qualified to opine on the medical 
issues presented by the evidence in the case.  There is thus 
an approximate balance of positive and negative medical 
evidence on the issue of whether the underlying condition of 
the veteran's left ankle disability which pre-existed his 
naval service was worsened during his active service.  
Resolving the doubt on that issue in the veteran's favor, the 
Board finds that, under the provisions of 38 C.F.R. §  
3.306(a)(b) (2004), the veteran is entitled to the 
presumption that his pre-existing left ankle disability was 
aggravated by service.  See 38 U.S.C.A. § 5107(b) (West 
2002); Hunt, supra.  The Board must next consider whether the 
presumption of aggravation has been rebutted.

To rebut the presumption of aggravation, clear and 
unmistakable (obvious or manifest) evidence would be 
required.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §  3.306(a)(b) (2004).  Because the Board finds 
that each of the conflicting medical opinions in this case 
has some probative value, the Board must conclude that the 
requirement for clear and unmistakable medical evidence to 
rebut the presumption of aggravation has not been met.  On 
that basis, entitlement to service connection for a left 
ankle disability is established.  See 38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004). 

ORDER

Service connection is granted for a left ankle disability.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


